DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379180 (Kral) in view of US 2016/0190969 (Jalla) further in view of US 6381157 (Jensen). 
Regarding claim 1, Kral teaches a power unit (Fig. 1 shows lead locomotive 120) [0011-0015] comprising: a power converting subunit (AC traction motors 20 are used with the DC power from the electrical power bus 180 which is inverted by a power converting subunit to produce AC power, furthermore the AC current from the alternator or generator is rectified to convert the power to DC and supplied to electrical power bus 180) [0003, 0011, 0018-0020] configured to receive a current from a second power unit (electrical power bus 180 sends current to the AC traction motors 20 of lead locomotive 120 which includes the rectifier and inverter comprising power converting subunit from other locomotives 122, 124 which sends power to the electrical power bus 180 thereby sharing power between the locomotives 120, 122, 124) [0018-0020, 0022, 0026- 0027], the power converting subunit configured to be operably coupled with the second power unit and a load (the rectifier and inverter comprising the power converting subunit is coupled with the locomotives 122, 124 through the electrical power bus 180 and a load) [0011-0012, 0018-0019,0026-0027];
a control unit (Fig. 1 shows control computer 132) operably coupled with the power converting subunit (control computer 132 operably coupled with rectifier and inverter comprising the power converting subunit that receives and sends power to electrical power bus 180) [0013-0019], the control unit configured to control operation of the power converting subunit based on the current received from the second power unit (control computer configured to maintain the voltage on electrical power bus 180 by controlling one or more power sources as needed those power sources being traction motor 20 which is connected to inverters and generators which is connected to rectifiers based on the shared power ie. current received from locomotive 122) [0016-0020, 0024-0025], the control unit configured to control a current of the power unit to share a quantity of electrical output current flowing to the load with the second power unit (control computer configured to control a current of lead locomotive to share electrical power to the load with the locomotive 124) [0012, 0014-0016, 0022, 0026-0027],
wherein the control unit is configured to change an operation of the power converting subunit to change an amount of electric output current generated by the power converting subunit based on an amount of electrical output current received from the second power unit (control computer senses the change in the amount of power on the electrical power bus 180 which is supplied with power from generators in locomotive 122 and 124 ie. second power unit thereby causing the
control computer to change an operation of the rectifiers and/or inverters comprising the power converting subunit that supply power to the electrical power bus 180 to be maintaining it’s power as shown in Fig. 2) [0020-0021, 0034-0035].
	However, Kral does not explicitly teach a filter comprising one or more inductors and at least one capacitor, the filter operably coupled with the power converting subunit; control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor. 
	However, Jalla teaches a filter comprising one or more inductors and at least one capacitor, the filter operably coupled with the power converting subunit (Fig. 1 shows line filters 44 and 46 receives AC power from inverters 34 and 36 ie. power converting subunit) [0022].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a filter comprising one or more inductors and at least one capacitor operably coupled with power converting subunit as taught by Jalla to be incorporated to filter the power to and from the power converting subunit as taught by the locomotive power system of Kral in order to reduce the total harmonic distortion of the AC voltage on the output of the power converting subunit and thereby provide steady and useful voltage to the system. 
	However, Kral and Jalla does not teach control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor. 
	However, Jensen teaches control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor (the LC filter comprising first capacitor which supplies voltage based on which the controllers comprising processor 6 and PWM 5 controls the inverter 2 ie. power converting subunit) [Col 4 lines 1-15].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor as taught by Jensen in order to ensure that the power converting subunit supplies power to the load in an efficient and uninterruptible manner. 

Regarding claim 2, Kral teaches further comprising a sensor configured to measure a phase of a voltage of the power unit and a phase of a voltage of the second power unit received by the power unit (sensing the phase of electricity generated by alternators of locomotive 120, 122, 124 which is received by locomotive 120 ie. power unit via various current and voltage sensors) [0016, 0020, 0024, 0026-0027].


Regarding claim 3, Kral teaches wherein the control unit is configured to control the current of the power unit based on a quantity of electrical output current measured by the sensor (control computers process information received from various sensors including current sensors measuring electrical output current and thereby control the current of the locomotive 120 in accordance to that information to maintain steady voltage at the electrical power bus 180) [0016- 0020].

Regarding claim 4, Kral teaches additional circuits required to synchronize the power unit and the second power unit (each of the alternators that are connected to each diesel engines of lead locomotive 120 and locomotives 122, 124 to output AC electrical power to the electrical power bus 180 via rectifier and/or inverter is synchronized) [0011, 0016, 0020-0022].
However, Kral does not teach wherein the filter is configured to synchronize the phase of the voltage.
	However, Jalla teaches wherein the filter is configured to synchronize the phase of the voltage (second inverted power is to be synchronized to the first inverted power operational phase by shifting the operational phase by reducing the harmonic content by the line filters) [0028-0029].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the filter configured to synchronize the phase of the power as taught by Jalla be applied to the Kral reference teaching the power unit and the second power unit having additional circuits required to synchronize the power in those power units in order to ensure that the overall quality of power is improved and thereby efficient in distribution of power to the various components of the locomotive.

Regarding claim 5, However, Kral does not teach wherein the filter comprises two inductors, the two inductors corresponding to alternating current phases.
	However, Jalla teaches wherein the filter comprises two inductors, the two inductors corresponding to alternating current phases (Fig. 2 shows line filters 44 and 46 each of them being inductor-capacitor type filters indicating that the filter comprises two inductors corresponding to the AC phases of the inverters 34 and 36).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the filter comprising two inductors corresponding to alternating current phases as taught by Jalla to the locomotive power system of Kral in order to reduce the total harmonic distortion of the AC voltage on the output of the power converting subunit thereby outputting steady and useful voltage.

Regarding claim 7, Kral teaches wherein the power unit is a first vehicle system, and the second power unit is a second vehicle system operably coupled with the first vehicle system (Fig. 1 shows lead locomotive 120 ie. power unit is a first vehicle system and the locomotive 122, 124 as the second power unit is a second vehicle system operably coupled to lead locomotive 120) [0011-0022].

Regarding claim 8, Kral teaches wherein the control unit is configured to control the current of the power unit to equally share the quantity of electrical output current flowing through the load among the power unit and the second power unit (control bus 170 connected to control computers 130, 132, 134 controls electrical power flowing through the load being shared among the locomotives 120, 122, 124) [0022-0026].

Regarding claim 9, Kral teaches wherein the control is configured to control the current of the power unit to unequally share the quantity of electrical output current flowing through the load among the power unit and the second power unit (control bus 170 connected to control computers 130, 132, 134 controls electrical power flowing through the load being shared among the locomotives 120, 122, 124) [0016, 0018, 0022-0026].


Regarding claim 10, Kral teaches a power unit (Fig. 1 shows lead locomotive 120) [0011-0015] comprising:
a power converting subunit (AC traction motors 20 are used with the DC power from the electrical power bus 180 which is inverted by a power converting subunit to produce AC power, furthermore the AC current from the alternator or generator is rectified to convert the power to DC and supplied to electrical power bus 180) [0003, 0011, 0018-0020] configured to receive a current from a second power unit (electrical power bus 180 sends current to the AC traction motors 20 of lead locomotive 120 which includes the rectifier and inverter comprising power converting subunit from other locomotives 122, 124 which sends power to the electrical power bus 180 thereby sharing power between the locomotives 120, 122, 124) [0018-0020, 0022, 0026- 0027], the power converting subunit configured to be operably coupled to the second power unit
and a load (the rectifier and inverter comprising the power converting subunit is coupled with the locomotives 122, 124 through the electrical power bus 180 and a load) [0011-0012, 0018- 0019,0026-0027]; and
a control unit (Fig. 1 shows control computer 132) operably coupled with the power converting subunit (control computer 132 operably coupled with rectifier and inverter comprising the power converting subunit that receives and sends power to electrical power bus 180) [0013-0019], the control unit configured to operate in different modes of operation,
wherein: in a first mode of operation, the control unit is configured to regulate a voltage of the power converting subunit (control computers is configured to regulate a voltage via voltage regulators which are connected to alternators and traction motors of the locomotives 120, along with the inverter and rectifier of the locomotive 120 which comprises the power converting subunit) [0003, 0011, 0018-0019, 0024-0025]; and
in a second mode of operation, the control unit is configured to control operation of the power converting subunit based on the current received from the second power unit (control computer configured to maintain the voltage on electrical power bus 180 by controlling one or more power sources as needed those power sources being traction motor 20 which is connected to inverters and generators which is connected to rectifiers based on the shared power ie. current received from locomotive 122) [0016-0020],
the control unit configured to control a current of the power unit to share a quantity of electrical output current flowing to the load with the second power unit (control computer configured to control a current of lead locomotive to share electrical power to the load with the locomotive 124) [0012, 0014-0016, 0022, 0026-0027],
wherein the control unit is configured to change an operation of the power converting subunit to change an amount of electric output current generated by the power converting subunit based on an amount of electrical output current received from the second power unit (control computer senses the change in the amount of power on the electrical power bus 180 which is supplied with power from generators in locomotive 122 and 124 ie. second power unit thereby causing the control computer to change an operation of the rectifiers and/or inverters comprising the power converting subunit that supply power to the electrical power bus 180 to be maintaining it’s power as shown in Fig. 2) [(0020-0021, 0034-0035].
	However, Kral does not teach a filter comprising one or more inductors and a first capacitor, the filter operably coupled with the power converting subunit; control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor.
	However, Jalla teaches a filter comprising one or more inductors and a first capacitor, the filter operably coupled with the power converting subunit (Fig. 1 shows line filters 44 and 46 receives AC power from inverters 34 and 36 ie. power converting subunit) [0022].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a filter comprising one or more inductors and at least one capacitor operably coupled with power converting subunit as taught by Jalla to be incorporated to filter the power to and from the power converting subunit as taught by the locomotive power system of Kral in order to reduce the total harmonic distortion of the AC voltage on the output of the power converting subunit and thereby provide steady and useful voltage to the system. 
	However, Kral and Jalla does not teach control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor. 
	However, Jensen teaches control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor (the LC filter comprising first capacitor which supplies voltage based on which the controllers comprising processor 6 and PWM 5 controls the inverter 2 ie. power converting subunit) [Col 4 lines 1-15].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor as taught by Jensen in order to ensure that the power converting subunit supplies power to the load in an efficient and uninterruptible manner. 


Regarding claim 11, Kral teaches wherein the power unit is a first vehicle system, and the second power unit is a second vehicle system operably coupled with the first vehicle system (Fig. 1 shows lead locomotive 120 ie. power unit is a first vehicle system and the locomotive 122, 124 as the second power unit is a second vehicle system operably coupled to lead locomotive 120) [0011-0022].

Regarding claim 12, Kral teaches wherein the power unit is configured to operate as a lead vehicle of a vehicle system responsive to the control unit operating in the first mode of operation (Fig. 1 shows locomotive 120 as the lead locomotive in the first mode of operation) [0011, 0018- 0019, 0024-0025], and the power unit is configured to operate as a remote vehicle of the vehicle system responsive to the control unit operating in the second mode of operation (lead locomotive 120 can be configured to operate as a trailing locomotive ie. remote vehicle of the vehicle system
responsive to control computer to be functioning thereby as a trailing control computer) [0002, 0011, 0013-0014, 0020, 0028].

Regarding claim 13, Kral teaches further comprising a sensor configured to measure a phase of a voltage of the power unit and a phase of a voltage of the second power unit received by the power unit (sensing the phase of electricity generated by alternators of locomotive 120, 122, 124 which is received by locomotive 120 ie. power unit via various current and voltage sensors) [0016, 0020, 0024, 0026-0027].

Regarding claim 14, Kral teaches wherein the control unit is configured to control the current of the power unit based on a quantity of electrical output current measured by the sensor (control computers process information received from various sensors including current sensors measuring electrical output current and thereby control the current of the locomotive 120 in accordance to that information to maintain steady voltage at the electrical power bus 180) [0016- 0020].


Regarding claim 15, However, Kral does not teach further comprising a filter including at least two inductors and at least one capacitor, the two inductors corresponding to alternating current phases.
	However, Jalla teaches wherein the filter comprises two inductors, the two inductors corresponding to alternating current phases (Fig. 2 shows line filters 44 and 46 each of them being inductor-capacitor type filters indicating that the filter comprises two inductors and at least one capacitor and the inductors corresponding to the AC phases of the inverters 34 and 36).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the filter comprising two inductors and at least one capacitor corresponding to alternating current phases as taught by Jalla to the locomotive power system of Kral in order to reduce the total harmonic distortion of the AC voltage on the output of the power converting subunit thereby outputting steady and useful voltage.

Regarding claim 17, Kral teaches wherein the control unit is configured to control the current of the power unit to equally share the quantity of electrical output current flowing through the load among the power unit and the second power unit (control bus 170 connected to control
computers 130, 132, 134 controls electrical power flowing through the load being shared among the locomotives 120, 122, 124) [0022-0026].

Regarding claim 18, Kral teaches wherein the control is configured to control the current of the power unit to unequally share the quantity of electrical output current flowing through the load among the power unit and the second power unit (control bus 170 connected to control computers 130, 132, 134 controls electrical power flowing through the load being shared among the locomotives 120, 122, 124) [0016, 0018, 0022-0026].

Regarding claim 19, Kral teaches method of operating a power unit of a power system including the power unit, a load, and a second power unit (Fig. 1 shows locomotive 12 ie. a power unit of a locomotive system including loads and locomotives 122, 124 ie. second power unit) [0011- 0016], the method comprising:
receiving a current from the second power unit (electrical power bus 180 sends current to the AC traction motors 20 of lead locomotive 120 which includes the rectifier and inverter comprising power converting subunit from other locomotives 122, 124 which sends power to the electrical power bus 180 thereby sharing power between the locomotives 120, 122, 124) [0018- 0020, 0022, 0026-0027];
controlling a current of a power converting subunit of the power unit to share a quantity of electrical output current flowing to the load with the second power unit (control computer configured to control a current of lead locomotive to share electrical power to the load with the locomotive 124) [0012, 0014-0016, 0022, 0026-0027]; and
changing an operation of the power converting subunit to change an amount of the electrical output current generated by the power converting subunit based on an amount of electrical output current received from the second power unit (control computer senses the change in the amount of power on the electrical power bus 180 which is supplied with power from generators in locomotive 122 and 124 ie. second power unit thereby causing the control computer to change an operation of the rectifiers and/or inverters comprising the power converting subunit that supply power to the electrical power bus 180 to be maintaining its power as shown in Fig. 2) [0020- 0021, 0034-0035]. 
	However, Kral does not teach filtering the current of the power converting subunit with one or more inductors and a first capacitor, and changing operation of the power converting subunit based on a voltage received from the first capacitor. 
	However, Jalla teaches a filter comprising one or more inductors and a first capacitor, the filter operably coupled with the power converting subunit (Fig. 1 shows line filters 44 and 46 receives AC power from inverters 34 and 36 ie. power converting subunit) [0022].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a filter comprising one or more inductors and at least one capacitor operably coupled with power converting subunit as taught by Jalla to be incorporated to filter the power to and from the power converting subunit as taught by the locomotive power system of Kral in order to reduce the total harmonic distortion of the AC voltage on the output of the power converting subunit and thereby provide steady and useful voltage to the system. 
	However, Kral and Jalla does not teach changing operation of the power converting subunit based on a voltage received from the first capacitor.
	However, Jensen teaches changing operation of the power converting subunit based on a voltage received from the first capacitor (the LC filter comprising first capacitor which supplies voltage based on which the controllers comprising processor 6 and PWM 5 controls the inverter 2 ie. power converting subunit) [Col 4 lines 1-15].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor as taught by Jensen in order to ensure that the power converting subunit supplies power to the load in an efficient and uninterruptible manner. 


Regarding claim 20, Kral teaches further comprising controlling the current of the power converting subunit to equally share or unequally share the quantity of electrical output current flowing through the load among the power unit and the second power unit (control bus 170 connected to control computers 130, 132, 134 controls electrical power flowing through the load being shared among the locomotives 120, 122, 124) [0016, 0018, 0022-0026].


Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379180 (Kral) in view of US 2016/0190969 (Jalla) further in view of US 6381157 (Jensen) and US 2014/0139016 (Lovercheck).

Regarding claim 6, Kral teaches additional circuits required to synchronize the power unit and the second power unit (each of the alternators that are connected to each diesel engines of lead locomotive 120 and locomotives 122, 124 to output AC electrical power to the electrical power bus 180 via rectifier and/or inverter is synchronized) [0011, 0016, 0020-0022].
	However, Kral and Jalla does not teach further comprising a converter breaker operably coupled with the two inductors and the at least one capacitor, the converter breaker configured to close responsive to a phase of a voltage of the power unit synchronizing with a phase of a voltage of the second power unit.
However, Lovercheck teaches further comprising a converter breaker operably coupled with the two inductors and the at least one capacitor (Fig. 4-5 shows HEP circuit breaker 428 ie. converter breaker coupled with filter 438 which comprises one or more capacitors and reactors ie. inductors) [0048, 0059], the converter breaker configured to close responsive to a voltage and/or current spike (converter breaker 428 is configured to close responsive to any voltage and/or current spike which can occur due to lack of synchronization of the inverters connected in parallel) [0058-0060].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a converter breaker connected to the filter comprising two inductors and at least one capacitor to be responsive to any voltage and/or current spikes that can occur due to the lack of synchronicity of the inverters in order to ensure that the circuitry of the locomotive is protected from any damages that might be caused by voltage and/or current spikes. 

Regarding claim 16, Kral teaches additional circuits required to synchronize the power unit and the second power unit (each of the alternators that are connected to each diesel engines of lead locomotive 120 and locomotives 122, 124 to output AC electrical power to the electrical power bus 180 via rectifier and/or inverter is synchronized) [0011, 0016, 0020-0022].
	However, Kral and Jalla does not teach further comprising a converter breaker operably coupled with the two inductors and the at least one capacitor, the converter breaker configured to close responsive to a phase of a voltage of the power unit synchronizing with a phase of a voltage of the second power unit.
	However, Lovercheck teaches further comprising a converter breaker operably coupled with the two inductors and the at least one capacitor (Fig. 4-5 shows HEP circuit breaker 428 ie. converter breaker coupled with filter 438 which comprises one or more capacitors and reactors ie. inductors) [0048, 0059], the converter breaker configured to close responsive to a voltage and/or current spike (converter breaker 428 is configured to close responsive to any voltage and/or current spike which can occur due to lack of synchronization of the inverters connected in parallel) [0058-0060].
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a converter breaker connected to the filter comprising two inductors and at least one capacitor to be responsive to any voltage and/or current spikes that can
occur due to the lack of synchronicity of the inverters in order to ensure that the circuitry of the locomotive is protected from any damages that might be caused by voltage and/or current spikes.



Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Examiner is in alignment with the Applicant’s assessment that Kral does not teach the first capacitor as indicated by the amended claim 1. 
However, the Examiner disagrees with the Applicant regarding Jalla not teaching the first capacitor as indicated by the amended claim 1. 
The Application PGPUB discloses in the specification the first capacitor 218 to be coupled to the output ends of first inverters 116 and 118 [0037-0038]. 
It is similar to the way the LC line filter 44 and 46 is connected to the inverters 34, 36 in Jalla as shown in Fig. 2 [0018]. 
The Examiner would like to point toward the specification which also teaches first control unit 124 regulating voltage of the first capacitor 218 using the first inverter 116 [0059] wherein the current through the first capacitor 218 is shared among the first inverters 116, 118 [0062-0063]. 
The current claim language reads as follows: 
“a control unit operably coupled with the power converting subunit, the control unit configured to control operation of the power converting subunit based on the current received from the second power unit and a voltage received from the first capacitor…”, of which Kral teaches multiple locomotives 120, 122, 124 each with their own prime mover power sources 140, 142, 144 connected via electrical power bus 180 electrically connected to the traction motors 20 which are connected to inverters and a load [0011-0012, 0014-0015, 0018-0020, 0022, 00260027] as shown in Fig. 1. Kral furthermore teaches the control computer 132 which controls a current of the locomotive 120, 122, 124 and the power maintained on the electrical power bus 180 to share a quantity of electrical output current flowing to the locomotives and load [0013-0016, 0022, 0026-0027]. The control computer controls the power on the electrical power bus 180 which sends power to the traction motors 20 via inverters [0017-0020], thereby controlling the inverters based on the current received from the second locomotives as taught by Kral in paragraphs [0018-0020, 0022, 0026- 0027]. 
Kral teaches the control computers ie. control unit that is coupled to control the traction motors connected via inverters [0019, 0024-0025] based on the current received from the second power unit such as locomotives 124 that supplies power to the electrical bus 180 [0016-0020, 0022, 0026-0027]. 
The Examiner would like to point to the fact that the locomotives of Kral does not teach the filter as is claimed. Thereby, Kral fails to teach control unit configured to control operation of the power converting subunit based on a voltage received from the first capacitor of the filter. 
To cure the deficiency of Kral, the locomotive 16 as taught by Jalla is introduced to teach the filter in the locomotive of Kral connected to the inverter ie. power converting subunit as shown in Fig. 2 of Jalla taught in paragraphs [0022-0024].  Fig. 2 of Jalla shows the line filters 44 and 46 which are LC filters comprising a first capacitor as stated in the claim language [0018, 0022-0023]. The line filters 44 and 46 reduced the total harmonic distortion of the inverters 34 ad 36 ie. power converting subunit and outputs filtered AC voltage to the HEP power line 48 [0022] and the inverters 34 and 36 are controlled by controllers 38 and 40 according to the power characteristics of the inverted power which includes the total harmonic distortion of the inverters [0027-0030]. 
Furthermore, the Examiner relies on US 6381157 Jensen teaches explicitly the LC filter comprising first capacitor which supplies voltage based on which the controllers comprising processor 6 and PWM 5 controls the inverter 2 ie. power converting subunit as recited in the claims as taught by Jensen in Col 4 lines 1-15. 
Thereby, the rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836